                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                             GREEN BAY DIVISION
______________________________________________________________________________

JAMES LAMMERS,
                                                        Case No.: 18-cv-1579
              Plaintiff,

v.

PATHWAYS TO A BETTER LIFE, LLC,

              Defendant.



                                NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Attorney David J. Hanus of Hinshaw & Culbertson LLP

appears on behalf of defendant Pathways to a Better Life, LLC and hereby demands that copies

of all pleadings and other documents to be filed with the Court be served upon counsel via the

Electronic Case Filing System ("ECF").

       Dated this 29th day of July, 2019.

                                               /s/ David J. Hanus
                                               David J. Hanus
                                               State Bar No. 1027901
                                               Attorneys for Defendant PATHWAYS TO A
                                               BETTER LIFE, LLC
                                               HINSHAW & CULBERTSON LLP
                                               100 E. Wisconsin Avenue
                                               Suite 2600
                                               Milwaukee, WI 53202
                                               Phone No. 414-276-6464
                                               Fax No. 414-276-9220
                                               E-mail Address(es):
                                               dhanus@hinshawlaw.com




                                                                               304013470v1 1003109
        Case 1:18-cv-01579-WCG Filed 07/29/19 Page 1 of 1 Document 20
